Case 2:20-cr-00569 Document 54 Filed on 03/26/20 in TXSD Page 3 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

CORPUS CHRISTI DIVISION
UNITED STATES OF AMERICA 5
VS. : crc. 2O - 5&9
MATTHE LS SAYLES

 

WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT
AND ENTRY OF A PLEA OF NOT GUILTY

Now Comes Defendant in the above-referenced case who, along with his/her undersigned
attorney, hereby acknowledges the following:

(1) Defendant has received a copy of the Indictment and the United States Attorney's
Penalty sheet. Defendant understands the charge(s) as well as the minimum and maximum
penalties applicable to those charges;

(2) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. The Defendant further
understands that, absent the present waiver, he/she will be arraigned in open Court;

(3) Defendant has received a copy of the scheduling order and if on bond, the
Defendant acknowledges that the failure to appear for scheduled court hearings will result in the
issuance of an arrest warrant as well as subjecting him/her to a new federal felony charge of
failure to appear for court proceedings;

(4) Defendant, having conferred with his/her attorney in this regard, hereby waives
‘ personal appearance with his/her attorney at the arraignment, and tenders a plea of "not guilty."

Sy [ es 5-3)-L©

Defendant Date

kt Bw? 221-2

Counsel for Defendant Date

Approved:

 

U.S. DISTRICT JUDGE

 

 
